            Case 2:19-cv-00169-wks Document 6 Filed 10/09/19 Page 1 of 6




                                     STATE OF VERMONT


SUPERIOR COURT                                                              CIVIL DIVISION
Franklin Unit                                                DOCKET NO.       ··319-<J-l?r/"C' v'
SCOTT JOBBER,
Plaintiff                                                RECEl'✓ ED
       V.                                                    OCT - 9 20i9
                                                             2 ~ Jq · Cv • I "C, Vermont s,m,.rinr r.flurt
PLUMROSE USA, INC.                                       U.S. DISTRICT COURT
Defendant.
                                                           BURUNGTON, VT                 SEP - 3 201~
                                                                                     f lLEB:   Franklin Civil
                                          COMPLAINT

       NOW COMES the Plaintiff Scott Jobber, by and through his attorney, Andrew H.

Montroll, Montroll, Backus & Oettinger, PC, and complains of the Defendant, Plumrose USA,

Inc. as follows:

                                            PARTIES

        1. Plaintiff, Scott Jobber, is a former resident of the Town of Fairfield, Franklin County,

            Vermont and is a current resident of Fayetteville, North Carolina.

        2. Defendant Plumrose USA, Inc. ("Defendant" or the "Company") is registered to do

            business in Vermont as a foreign profit corporation and its primary place of business

            in Vermont is located in Town of Swanton, Franklin County, Vermont.

                                        BACKGROUND

        3. The Company is one of the largest meat processing and packing companies in the

            country. The Company prepares barbeque pork ribs at its Vermont facility in

            Swanton.

        4. Mr. Jobber worked at the Company's facility in Swanton, Vermont for over seven

            years, serving as the plant manager for approximately five and half years.



                                                 1
     Case 2:19-cv-00169-wks Document 6 Filed 10/09/19 Page 2 of 6




5. During Mr. Jobber's tenure as the plant manager, the Swanton facility had an

     excellent production and safety record.

6. Mr. Jobber always received very high marks from both the employees at the plant as

     well as from upper management.

7. Mr. Jobber's outstanding work at the Swanton plant is reflected in his most recent

     employee evaluation for 2018. Comments contained in the 2018 evaluation include

        - "Scott delivers, and honors agreements. He is organized, and doesn't make
          excuses."

        - "He is determined to deliver good results when it applies to Swanton."

        - "Scott is relentless in delivering on his commitments."

        - "Outstanding team member."

        - "Scott is the leader at Swanton, but is also seen as one of the team."

        - "Great job of keeping things direct, simple and to the point."

        - "Scott owns all things rib at Swanton."

        - "Scott fully understands all parts of the Swanton operation, including support
          functions."

        "Scott is open and honest in his communications and reporting."

8. After returning from vacation in early 2019, Mr. Jobber learned that some employees

     at the Swanton plant (including the plant's human resources supervisor) were acting

     in unprofessional ways, including making unacceptable sexual references.

9.   As stated in the Employee Handbook, Mr. Jobber was required to take immediate

     action to deal with the situation. This is exactly what he did.

10. Immediately upon learning of these unprofessional and sexual harassment activities,

     Mr. Jobber reported it to the Company's corporate human resources department.

                                                                       Vermtnt Suf'?rirr ('nurt
                                           2                                SEP - 3 2019
                                                                           FILED:   Franklin Civil
   Case 2:19-cv-00169-wks Document 6 Filed 10/09/19 Page 3 of 6




11. After investigating the reported events, the Company supported Mr. Jobber's finding.

12. However, even though the Company acknowledged that Mr. Jobber had not been

   involved in the unprofessional behavior, it nevertheless blamed him for these

   activities.

13. The Company thereby provided Mr. Jobber with a verbal warning and then a write-up

   dated January 25, 2019 in which the Company placed responsibility for the

   unprofessional behavior upon Mr. Jobber.

14. Although the Company misplaced blame for these activities on Mr. Jobber, Mr.

   Jobber nevertheless worked with the other employees at the Swanton plant to improve

   their professional performance and to forbid any form of sexual harassment.

15. Despite these efforts, some employees once again engaged in these unprofessional

   and sexual harassment activities.

16. While no one can control another person's behavior, as soon as Mr. Jobber learned of

   these renewed behaviors, he again immediately reported them to the Company's

   corporate human resources department as he was required to do.

17. Shortly after Mr. Jobber reported the renewed unprofessional and sexual harassment

   behavior by other employees at the Swanton plant, including by the Swanton plant's

   human resources supervisor, the Company summarily fired Mr. Jobber.

18. Upon information and belief, the Company fired Mr. Jobber because he reported the

   unprofessional and sexual harassment behavior that was taking place at the Swanton

   plant.

19. In so firing Mr. Jobber, the Company violated the Vermont unlawful employment

   practice statutes that prohibit an employer from discharging an employee who lodges

                                                                        Vermont Sup!rior Court
                                        3                                   SEP • 3 2019
                                                                         FILED:    Franklin Civil
   Case 2:19-cv-00169-wks Document 6 Filed 10/09/19 Page 4 of 6




   a complaint of discriminatory acts. Likewise, the Company violated the Employee

   Handbook, which provides that "Retaliation against individuals who raise concerns of

   all forms of violence and harassment, including sexual harassment is strictly

   prohi bi ted."

                    COUNT 1 -RETALIATORY DISCHARGE

20. Mr. Jobber realleges paragraphs 1 through 19 hereof.

21. The Company fired Mr. Jobber in retaliation for his reporting unprofessional and

   sexual harassment behavior at the Swanton plant in violation of applicable law.

                     COUNT 2 - BREACH OF CONTRACT
                       RETALIATORY DISCHARGE

22. Mr. Jobber realleges paragraphs 1 through 21 hereof.

23. The Company's employee handbook serves as a contract between the Company and

   its employees.

24. The Company's employee handbook requires that supervisors and managers "take

   immediate action to deal promptly with situations involving harassment."

25. The Company's employee handbook also provides that "Retaliation against

   individuals who raise concerns of all forms of violence and harassment, including

   sexual harassment is strictly prohibited."

26. Mr. Jobber complied with the applicable provisions of the employee handbook by

   reporting the unprofessional and sexual harassment behavior that was taking place at

   the Swanton plant to the Company's human resources department.

27. Upon information and belief, the Company fired Mr. Jobber because he reported the

   unprofessional and sexual harassment behavior that was taking place at the Swanton

   plant, all in breach of the employee handbook.                     Vermont Suo~rior Court

                                         4                                SEP - 3 201!
                                                                        FILED: Franklin Civil
            Case 2:19-cv-00169-wks Document 6 Filed 10/09/19 Page 5 of 6




                               COUNT 3 - BREACH OF CONTRACT
                        FAILURE TO COMPLY WITH DISCIPLINARY PROCESS

       28. Mr. Jobber realleges paragraphs 1 through 27 hereof.

       29. The Company's employee handbook includes the Company's rules for imposing

           discipline on employees up to and including termination.

       30. The disciplinary process set forth in the employee handbooks includes four different

           stages: Corrective Counseling/Verbal Warning, Written Warning, Suspension or Final

           V✓aming,   and Discharge.

       31. The Company provided Mr. Jobber with a verbal warning and a written warning

           regarding the unprofessional behavior and sexual harassment of other employees

           taking place at the Swanton facility.

       32. The Company did not provide Mr. Jobber with a final warning as required by the

           employee handbook.

       33. The Company breached the employee handbook when it fired Mr. Jobber because the

           Company failed to provide him with a final warning as required by the employee

           handbook.


       WHEREFORE Plaintiff requests all appropriate legal and equitable relief including

without limitation, compensatory damages, punitive damages, attorney's fees and such other

relief that the Court deems is just and proper together with interest and costs.

                                                                                    Vermont Su~erinr C0urt
                                                                                       SEP - 3 2019
                                                                                     FILED: Franklin Civil




                                                   5
   Case 2:19-cv-00169-wks Document 6 Filed 10/09/19 Page 6 of 6




Dated at Burlington, Vermont this 30th day of August, 2019.


                                                  Montroll, Backus & Gettinger, P.C.




                                           By:-+-,,,,0~-~-/vl._'--
                                                  Andrew H. Montroll, Esq.
                                                  126 College Street, Suite 400
                                                  P.O. Box 1045
                                                  Burlington, VT 05402
                                                  (802) 540-0250
                                                  amontroll@mblawoffice.com

                                                  Attorneys for the Plaintiff,
                                                  Scott Jobber

                                                                             Vermont $u~~rfrlr r.nurt
                                                                                  SEP - 3 2019
                                                                                 FILED:   Franklin Civil




                                       6
